DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 has been amended to recite “wherein the second magnetic element comprises one or more magnets aligned in the same north-south down direction to combine and create the second magnetic field”. However, this amendment is grammatically incorrect since, as written, it sets forth that a single magnet could be “aligned in the same north-south down direction to combine and create the second magnetic field”. It is suggested to amend claim 5 to recite “wherein the second magnetic element comprises one magnet multiple magnets aligned in the same north-south down direction to combine and create the second magnetic field”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7 has been amended to recite “wherein the second magnetic element comprises one of an electromagnet”. However, this amendment is grammatically incorrect since, as written, only one option is given. It is suggested to amend claim 7 to recite “wherein the second magnetic element comprises . Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 has been amended to recite “the longitudinal direction”. However, this phrase lacks proper antecedent basis since no such direction has been introduced earlier in the claim. It is suggested to replace the term “the” in this phrase with the term “a”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: The phrases “the first magnet” and “the second magnet” on line 15 lack proper antecedent basis in light of the amendments made earlier in the claim to refer to these elements as “a first magnetic element” and “a second magnetic element”, respectively. It is suggested to replace the phrases on line 15 with the correct phrases. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: The term “magnetizable” has been misspelled in lines 5 and 8. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of independent claims 1, 10 and 16 have been amended to recite that the two magnetic elements (or in the case of claim 16, the magnetic element and the magnetizable material) “are positioned in a linear structure along a longitudinal axis”. This newly-added limitation constitutes new matter because it is not supported by the original disclosure. No such “linear structure” is shown in the Drawings, described in the Specification, or recited in the original Claims. Although paragraph [0047] indicates that two or more electromagnets “may be secured together by external housing”, the original disclosure does not support this “external housing” (which could be equivalent to the claimed “structure”) being “linear” such that the magnets are positioned “along a longitudinal axis”. Although figures 9B and 9C each show the magnetic elements surrounded by a thick line (301 and 401, respectively), paragraph [0056] sets forth that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (PG PUB 2010/0212676) in view of Hunter et al. (PG PUB 2004/0143213).
Re claim 1, Shapiro discloses a method for directing an agent 20 (Fig 1) into or through material T (Fig 1) (Para 15), comprising: positioning a magnetic configuration having a plurality of magnetic elements (magnets 12 as seen in Fig 1, each of which are electromagnets as described in Para 40), wherein a first magnetic element having a first magnetic north-south pole (one of magnets 12 seen in Fig 1) in the plurality of magnetic elements produces a first magnetic field (Para 27); a second magnetic element having a second magnetic north-south pole (the other of the magnets 12 seen in Fig 1) in the 
Hunter, however, teaches a method for directing an agent into or through material (Para 2) that utilizes a magnetic element 20 (Fig 1) positioned in a linear structure 60 (Fig 1; “rectangular”, Para 29) along a longitudinal axis (as seen in Fig 1, the structure 60 is longer in the horizontal direction than in the vertical direction and therefore the “longitudinal axis” would extend in the horizontal direction) to move an 
Re claim 2, Shapiro discloses that the agent is magnetic, superparamagnetic, ferrimagnetic, ferromagnetic, or paramagnetic (Para 16,33).
Re claim 3, Shapiro discloses depositing the agent onto material or putting the agent into a cavity, canal, and compartment, wherein the material is tissue (Para 27).
Re claim 4, Shapiro discloses that the first magnetic element and the second magnetic element are bonded together (Para 31).
Re claim 5, Shapiro discloses that the second magnetic element comprises one or more magnets aligned in the same north-south down direction to combine and create the second magnetic field (one magnet, as seen in Fig 1; Para 15).
Re claim 6, Shapiro discloses that the first magnetic element comprises one or more of a permanent magnet or an electromagnet (Para 40).
Re claim 7, Shapiro discloses that the second magnetic element comprises an electromagnet (Para 40), and wherein the magnetization of the second magnetic element is manipulatable based on a desired push node force (Para 39, “the magnetic 
Re claim 8, Shapiro discloses that either the first magnetic field or the second magnetic field has a field strength of about 1 micro-Tesla to about 10 Tesla (claim 5 of Shapiro).
Re claim 10, Shapiro discloses a device (seen in Fig 1, wherein the magnets 12 are encapsulated in polymer resign together as described in Para 31) for directing an agent 20 (Fig 1) that is magnetic or magnetizable, comprising: a magnetic configuration having a plurality of magnets (magnets 12 as seen in Fig 1, wherein each magnet is an electromagnet as described in Para 40), wherein a first magnetic element having a first magnetic north-south pole (one of magnets 12 seen in Fig 1) in the plurality of magnets produces a first magnetic field (Para 27); a second magnetic element having a second magnetic north-south pole (the other of magnets 12 seen in Fig 1) in the plurality of magnets produces a second magnetic field (Para 27); the first magnetic element has a first magnetization that is opposite to a second magnetization of the second magnetic element (as seen in Fig 2; Para 16); wherein the first magnetic north-south pole and the second magnetic north-south pole are opposite each other (as seen in Fig 1), wherein the first magnetic element and the second magnetic element define a minimal convex set (as seen in Fig 3B; Para 19) and wherein a push node 40 (Fig 4) is outside the minimal convex set (as seen in Fig 4; Para 21); the first magnetic field and the second magnetic field create a combined field and a pushing force from the first magnetic element and the second magnetic element (Para 20,27), and the second magnetic field has a further spatial extent than the first magnetic field (Para 40 sets forth that the 
Hunter, however, teaches a method for directing an agent into or through material (Para 2) that utilizes a magnetic element 20 (Fig 1) positioned in a linear structure 60 (Fig 1; “rectangular”, Para 29) along a longitudinal axis (as seen in Fig 1, the structure 60 is longer in the horizontal direction than in the vertical direction and therefore the “longitudinal axis” would extend in the horizontal direction) to move an agent perpendicular to the longitudinal axis (Para 33, as seen in Fig 1; this is the same arrangement as in Shapiro since the magnets 12 are positioned along a horizontal axis and the agent is moved along a vertical axis) for the purpose of providing a supported position on skin (Para 29).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shapiro to include the structure in which the magnetic elements are positioned as a linear structure such that the magnetic elements are positioned along a longitudinal axis, as taught by Hunter, for the purpose of providing a supported position on skin (Para 29).
Re claim 11, Shapiro discloses that the combined field repels a magnetic, superparamagnetic, ferrimagnetic, ferromagnetic, or paramagnetic agent (Para 16,33).
Re claim 12, Shapiro discloses that the first magnetic element and the second magnetic element are bonded together (Para 31).
Re claim 13, Shapiro discloses that the first magnetic field or the second magnetic field has a field strength of about 1 micro-Tesla to about 10 Tesla (claim 5 of Shapiro).
Re claim 15, Shapiro discloses that the first magnetic element or the second magnetic element is electromagnetic (Para 40).
Re claim 16, Shapiro discloses a device (seen in Fig 1, wherein the magnets 12 are encapsulated in polymer resin together as described in Para 31) comprising a magnetic configuration having a magnetic element (one of magnets 12 seen in Fig 1) that produces a first magnetic field (Para 27); a magnetizable material (the material forming the other of magnets 12 seen in Fig 1) that interacts with the first magnetic field to produce a second magnetic field (Para 27); the first magnetic field and the second magnetic create a combined field and a pushing force (Para 20,27), wherein the magnetic element and the magnetizable material are opposite by pole to one another (as seen in Fig 1). Shapiro discloses that the magnetic element and the magnetizable material are positioned in a structure (Para 31, “a non-magnetic material is employed to encapsulate […] each magnet in the correction position”, “the encapsulation of the magnets is a polymer resin material provides a stable and formable shaping method to allow the magnets to be inserted and secured into an arbitrary clamping system for use”), but does not explicitly disclose that this structure is linear or that they are positioned along a longitudinal axis. 


Allowable Subject Matter
The subject matter of dependent claim 9 could not be found or was not suggested in the prior art of record. Claim 9 (which depends from claim 1) requires that the pushing force created by the two magnetic fields be along the same axis that the magnetic elements are positioned along. As seen in Shapiro, the pushing force is along an axis that is perpendicular to the axis that the magnetic elements are positioned along; absent a teaching to rearrange the magnetic elements such that they reside along the same axis as the pushing force, it would not have been obvious to one of 

Response to Arguments
Applicant’s arguments filed 11/4/2021 have been considered but are moot in view of the present rejections that introduce the above-cited Hunter reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783